STEPHENS, J.
The appellees have appeared and moved to dismiss the appeal in this cause, for the reason that an incomplete transcript has been lodged in this court. It is averred in the motion that both the appellants and the appel-lees offered and filed in evidence numerous documents and instruments of record in Sabine parish, La., which are pertinent and •necessary to the proper review and determination of the case in this court; and that none of' these documents or instruments, or copies thereof, are included in the transcript.
*166The incomplete condition of the transcript is apparent, and the fault seems to he with the clerk of the trial court. If the certificate of the clerk disclosed that' the documents were Omitted from the transcript, his fault would be imputable to the appellants; and in fact might be considered as evidence that the fault was solely that of appellants. But the clerk states in his certificate that the transcript includes all pleadings, evidence, and documents filed in the cause.
The appellants were somewhat tardy in ascertaining the incomplete condition of the record, but their laxity in this respect was not so great, we think, that it would justify the dismissal of the appeal.
The motion to. dismiss is therefore overruled ; and it is ordered that the plaintiffs appellants herein cause to be filed in this court, within thirty days from the day on which this opinion is filed, a supplemental transcript, in which shall be included all of those documents and instruments, or copies thereof, which were omitted from and should have been included in the original transcript lodged in this court. The right is reserved to the defendants appellees to renew their motion to dismiss the appeal in the event of the refusal or neglect of the plaintiffs appellants to comply with this order. *